     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.346 Page 1 of 16



 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL JOSEPH                                     Case No.: 3:19-cv-02255-JLS (JLB)
      SCHWERDTFEGER,
12
                                        Plaintiff,       REPORT AND
13                                                       RECOMMENDATION RE:
      v.                                                 DEFENDANT’S MOTION TO
14
                                                         REVOKE PLAINTIFF’S IN FORMA
      PARAMO, et al.,
15                                                       PAUPERIS STATUS AND DISMISS
                                     Defendants.         THE COMPLAINT
16
17                                                       [ECF No. 14]
18
19         Before the Court is a motion filed by Defendant R. Buckel (“Defendant”) to revoke
20   the in forma pauperis (“IFP”) status of Plaintiff Michael Joseph Schwerdtfeger (“Plaintiff”)
21   and to dismiss the complaint. (ECF No. 14.) Plaintiff filed an opposition. (ECF No. 16.)
22   Defendant filed a reply. (ECF No. 17.)
23         Pursuant to 28 U.S.C. § 636(b) and Civil Rule 72.3 of the Local Rules of Practice
24   for the United States District Court for the Southern District of California, this Report and
25   Recommendation is submitted to United States District Judge Janis L. Sammartino. After
26   a thorough review of the parties’ filings, and for the reasons discussed below, the Court
27   respectfully RECOMMENDS that Defendant’s motion be GRANTED and Plaintiff’s
28   complaint be dismissed without prejudice absent the payment of the $400 filing fee in full.

                                                     1
                                                                              3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.347 Page 2 of 16



 1   I.    BACKGROUND
 2         A.     Factual Background
 3         On or around November 25, 2019, while a resident of the California Health Care
 4   Facility in Stockton, California, Plaintiff commenced this civil rights action pursuant to
 5   42 U.S.C. § 1983. (ECF No. 1 (“Compl.”).) In his complaint, Plaintiff alleges that Warden
 6   Paramo, Associate Warden R. Buckel, and an unknown California Department of
 7   Corrections and Rehabilitation (“CDCR”) agent who is the Supervisor of Plant Operations
 8   violated his Eighth Amendment rights based on the following allegations:
 9         In late 2016, the “E Yard” at R.J. Donovan Correctional Facility (“RJD”) was
10   “toured, inspected, and cleared for occupancy by management staff,” including Defendant,
11   who was the Associate Warden of Business Services.               (Id. at 2–3.)   On or about
12   January 27, 2017, Plaintiff was transferred to RJD and assigned to the E Yard, Building
13   24, Dorm 102-3L. (Id. at 3.) At the time of transfer, the dorm doors had no “closing
14   devices” or “inside handles.” (Id.) Plaintiff claims that “[w]e all complained to building
15   staff and [were] told management was looking for funding to install this hardware.” (Id.)
16         On November 25, 2018, the tip of Plaintiff’s left index fingertip—3/8 of an inch—
17   was amputated when he attempted to close a dorm door. (Id. at 3–4.) Plaintiff claims the
18   keypad used to lock and unlock the doors had been installed flush with the door when it
19   should have been an inch back from the door, and the manner in which the keypad was
20   installed created the “perfect shear, which amputated [Plaintiff’s] fingertip.” (Id. at 6.)
21         Plaintiff contends his injury was the result of “nothing less than deliberate
22   indifference” because nearly three months earlier, on September 1, 2018, another E Yard
23   inmate named Tarkington severed the tip of his finger in a similar manner while attempting
24   to close a dorm door. (Id. at 3, 12–13.) When Tarkington filed a CDCR 602 Inmate Appeal
25   regarding his injury, complaining it was caused by the lack of interior door handles,
26   Defendant partially granted the appeal at the first level on September 24, 2018, and notified
27   Tarkington that “Plant Operations [was] working with Facilities Management to procure
28   funding for the door handles to be installed.” (Id. at 12–13.)

                                                   2
                                                                                3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.348 Page 3 of 16



 1         Plaintiff “did not know about inmate Tarkington’s injury until after [his own]
 2   occurred.” (Id. at 4.) No warning signs were ever posted. (Id. at 3, 5.) Plaintiff claims
 3   that “if warning signs had been posted” or if E Yard had not been “cleared for occupancy
 4   until self-closing and[/]or inside door handles were installed,” his injury may have been
 5   prevented. (Id. at 4.)
 6         Plaintiff filed his own CDCR 602 Inmate Appeal, Log # RJD-E-18-8043, on
 7   December 10, 2018, requesting that inside door handles or an automatic door closing
 8   device be installed to prevent future injury to himself and other inmates on E Yard. (Id. at
 9   16–17.) The appeal was partially granted at the First Level by Defendant and Plaintiff was
10   given the same response as Tarkington: “Plant Operations is working with Facilities
11   Management to procure funding for the door handles to be installed.” (Id. at 19.) In
12   Plaintiff’s second level response, dated March 21, 2019, it was noted that the proposal for
13   door handles to be installed was currently in the “Facilities Planning Construction
14   Management branch, Office of Architect and Engineering for design approval.” (Id. at 21.)
15         B.     Procedural Background
16         On December 5, 2019, Plaintiff filed a motion to proceed IFP. (ECF No. 2.) On
17   January 28, 2020, the Court granted Plaintiff’s motion to proceed IFP and assessed no
18   initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). (ECF No. 4 at 3.) Instead, the
19   Court ordered the Secretary of the CDCR, or his designee, to collect from Plaintiff’s trust
20   account the full $350 filing fee1 owed in monthly payments in an amount equal to twenty
21   percent (20%) of the preceding month’s income to the Clerk of the Court each time the
22   amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). (Id. at 8.)
23
24
25
26         1
                  Civil litigants must pay a filing fee of $350. See 28 U.S.C. § 1914(a); Judicial
27   Conference Schedule of Fees, Court Misc. Fee Schedule, § 14 (eff. June 1, 2016). The
     additional $50 administrative fee which applied at the time Plaintiff filed this action does
28   not apply to persons granted leave to proceed IFP. Id.
                                                   3
                                                                              3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.349 Page 4 of 16



 1         Thereafter, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C. §§
 2   1915(e)(2) and 1915A. (Id. at 3–10.) The Court dismissed Warden Paramo for failure to
 3   state a claim against him but ordered service on Associate Warden R. Buckel. (Id. at 6–
 4   10.) On March 30, 2020, Defendant moved to dismiss the complaint. (ECF No. 9.)
 5         On October 9, 2020, Defendant filed the present motion to revoke Plaintiff’s IFP
 6   status and dismiss the complaint. (ECF No. 14.) The Court set a briefing schedule on the
 7   motion and ordered Defendant to file a response by November 6, 2020, and Defendant to
 8   file any reply by November 20, 2020. (ECF No. 15.) Plaintiff constructively filed an
 9   opposition on November 5, 2020, and Plaintiff filed a reply on November 13, 2020. (ECF
10   Nos. 16, 17.) Thereafter, the Court took the motion under submission pursuant to Civil
11   Local Rule 7.1(d)(1). (ECF No. 15 at 2.)
12         On January 4, 2021, this Court issued a report and recommendation on Defendant’s
13   motion to dismiss, recommending that it be granted with leave to amend. (ECF No. 18.)
14   Plaintiff filed objections and Defendant filed a reply to the objections. (ECF Nos. 19, 20,
15   22.) No order has been issued on the report and recommendation.
16   II.   LEGAL STANDARD
17         This action is governed by the Prison Litigation Reform Act of 1995 (“PLRA”),
18   which became effective on April 26, 1996. Tierney v. Kupers, 128 F.3d 1310, 1311 (9th
19   Cir. 1997). The PLRA provides that a prisoner may not bring a civil action under 28 U.S.C.
20   § 1915, i.e., may not proceed IFP, “if the prisoner has, on 3 or more prior occasions, while
21   incarcerated or detained in any facility, brought an action or appeal in a court of the United
22   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
23   claim upon which relief may be granted, unless the prisoner is under imminent danger of
24   serious physical injury.” 28 U.S.C. § 1915(g). Prisoners “who qualify for IFP status are
25   excused from prepaying court fees and costs.” Harris v. Harris, 935 F.3d 670, 673 (9th
26   Cir. 2019). The PLRA’s “three strikes” provision was “designed to discourage vexatious
27   and voluminous prisoner litigation.” Id.
28   ///

                                                   4
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.350 Page 5 of 16



 1         A case must be dismissed on one of the specified enumerated grounds for it to count
 2   as a strike under § 1915(g). Id. The Ninth Circuit has provided guidance on these
 3   enumerated grounds. The phrase “fails to state a claim on which relief may be granted
 4   . . . parallels the language of Federal Rule of Civil Procedure 12(b)(6).” Andrews v. King,
 5   398 F.3d 1113, 1121 (9th Cir. 2005) (“King”) (internal quotation marks and citation
 6   omitted). “Thus, if a claim is dismissed for failure to state a claim under rule 12(b)(6), it
 7   counts as a strike for PLRA purposes.” El-Shaddai v. Zamora, 833 F.3d 1036, 1043 (9th
 8   Cir. 2016). “A complaint is subject to dismissal for failure to state a claim if the allegations,
 9   taken as true, show the plaintiff is not entitled to relief.” Id. (quoting Jones v. Bock, 549
10   U.S. 199, 215 (2007)). A case is considered “frivolous if it is of little weight or importance:
11   having no basis in law or fact.” King, 398 F.3d at 1121 (internal quotation marks and
12   citation omitted); see also Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013) (a claim
13   is “frivolous” when it is without “basis in law or fact”). In addition, a case is considered
14   “malicious if it was filed with the intention or desire to harm another.” Id. (internal
15   quotation marks and citation omitted).
16         “Not all unsuccessful cases qualify as a strike under § 1915(g). Rather, § 1915(g)
17   should be used to deny a prisoner’s IFP status only when, after careful evaluation of the
18   order dismissing an action, and other relevant information, the court determines that the
19   action was dismissed because it was frivolous, malicious or failed to state a claim.” Id. A
20   court is not required to announce in an order that its dismissal constitutes a strike under
21   § 1915(g) for that dismissal to later count as a strike. See id. at 1119 n.8. In determining
22   whether a prior dismissal counts as a strike, a court “should look to the substance of the
23   dismissed lawsuit, and not to how the court labelled or styled the dismissal.” Harris, 935
24   F.3d at 673 (internal quotations marks and citation omitted). To be counted as a strike, a
25   case must be dismissed in its entirety as frivolous, malicious, or for failure to state a claim.
26   Id. at 674. “[P]artial dismissals of even one claim for a non-qualifying reason will save an
27   entire case from constituting a strike.” Id.
28   ///

                                                     5
                                                                                  3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.351 Page 6 of 16



 1          A “three-strikes litigant” is precluded from proceeding IFP in a new action unless
 2   he was “under imminent danger of serious physical injury” at the time he commenced the
 3   new action. See 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1052–53 (9th
 4   Cir. 2007). The plain language of the imminent danger clause in § 1915(g) indicates that
 5   “imminent danger” is to be assessed at the time of filing of the complaint. See Andrews,
 6   493 F.3d at 1053. The conditions that existed at some earlier or later time are not relevant.
 7   See id. The court “should not make an overly detailed inquiry into whether the allegations
 8   qualify for the [imminent danger] exception.” Id. at 1055. It is sufficient if the complaint
 9   “makes a plausible allegation that the prisoner faced ‘imminent danger of serious physical
10   injury’ at the time of filing.” Id.
11          When a defendant challenges a prisoner-plaintiff’s right to proceed IFP, the
12   defendant bears the burden of producing sufficient evidence to establish that § 1915(g) bars
13   the plaintiff’s IFP status. King, 398 F.3d at 1116, 1120. The defendant must produce court
14   records or other documentation that will allow the court to determine that the plaintiff has
15   filed at least three prior actions that were dismissed because they were “frivolous,
16   malicious or fail[ed] to state a claim.” Id. at 1120 (quoting 28 U.S.C. § 1915(g)). Once
17   the defendant has made out a prima facie case, the burden shifts to the plaintiff to persuade
18   the court that § 1915(g) does not apply. Id. at 1116, 1120.
19   III.   DISCUSSION
20          Defendant moves the Court to revoke Plaintiff’s IFP status and to dismiss this case,
21   unless Plaintiff first pays the full filing fee, on the basis that “[a]t the time of his filing this
22   lawsuit, [he] had already accrued at least three qualifying dismissals (strikes) under the
23   [PLRA], 28 U.S.C. § 1915(g).” (ECF No. 14 at 3.) Defendant further argues that “Plaintiff
24   does not qualify for the statute’s imminent-danger exception because he complains about
25   prison-door-closing devices at [RJD] in San Diego, but at the time of initiating this action,
26   he was housed at an institution in Stockton, California.” (Id.) In response, Plaintiff argues
27   that his IFP status should not be revoked, primarily invoking principles of equity. (ECF
28   No. 16.)

                                                      6
                                                                                    3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.352 Page 7 of 16



 1         A.     Plaintiff’s Prior Dismissals
 2         In support of her motion, Defendant requests that the Court take judicial notice of
 3   court orders in seven of Plaintiff’s prior lawsuits. (ECF No. 14-1.) A court “may take
 4   notice of proceedings in other courts, both within and without the federal judicial system,
 5   if those proceedings have a direct relation to matters at issue.” U.S. ex rel. Robinson
 6   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citation
 7   omitted). Accordingly, the Court grants Defendant’s request for judicial notice and takes
 8   judicial notice of the court orders attached to her request. The Court also takes judicial
 9   notice of the dockets in each of these cases. Each case is discussed in further detail below.
10                1.     Schwerdtfeger v. Yancey, et al., No. 3:99-cv-00003-SI (N.D. Cal.)
11         On January 4, 1999, while incarcerated, Plaintiff filed Schwerdtfeger v. Yancey, et
12   al., No. 3:99-cv-00003-SI (N.D. Cal.) (“Yancey I”), pursuant to 42 U.S.C. § 1983. (Yancey
13   I, ECF No. 1.) In his pro se complaint, Plaintiff alleged “that law enforcement officers
14   broke his sacred peace pipe and lost or stole his sacred medicine head band during the
15   search of his shop.” (ECF No. 14-1 at 6.) On January 26, 1999, the court dismissed the
16   complaint without leave to amend after screening pursuant to 28 U.S.C. § 1915A and 28
17   U.S.C. § 1915(e). (Id. at 6–10.)
18         In its discussion, the court stated that “[a]llegations of negligent or intentional
19   deprivation of property do not state a due process claim under Section 1983 if the
20   deprivation was random and unauthorized.” (Id. at 7.) Thereafter, the court dismissed the
21   complaint without leave to amend because Plaintiff’s “allegations are of a random and
22   unauthorized deprivation of property and therefore are not cognizable under Section 1983.”
23   (Id. at 7.) As the complaint was dismissed for failure to state a claim, it counts as a strike
24   under § 1915(g). See O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (the dismissal
25   of an IFP complaint during the screening process on one of the grounds enumerated in
26   § 1915(g) counts as a strike).
27   ///
28   ///

                                                   7
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.353 Page 8 of 16



 1                2.     Schwerdtfeger v. Rainey, No. 3:99-cv-00132-SI (N.D. Cal.)
 2         On January 15, 1999, while incarcerated, Plaintiff filed Schwerdtfeger v. Rainey, No.
 3   3:99-cv-00132-SI (N.D. Cal.) (“Rainey I”), pursuant to 42 U.S.C. § 1983. (Rainey I, ECF
 4   No. 1; see also ECF No. 14-1 at 12.) In his pro se complaint, Plaintiff alleged “that mail
 5   received from th[e] court was opened and resealed before it was delivered to him in jail.”
 6   (ECF No. 14-1 at 12.) On January 26, 1999, the court dismissed the complaint without
 7   leave to amend after screening pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e).
 8   (Id.at 12–17.)
 9         In its discussion, the court stated that although prisoners have a constitutional right
10   of access to the courts, in order “[t]o establish a claim for any violation of the right of
11   access to the courts, the prisoner must prove that there was an inadequacy in the prison’s
12   legal access program that caused him an actual injury.” (Id. at 13.) Thereafter, the court
13   dismissed the complaint without leave to amend because Plaintiff “has not alleged any
14   actual injury and therefore has not stated a cognizable Section 1983 claim for relief for
15   denial of access to the courts.” (Id. at 13.) As the complaint was dismissed for failure to
16   state a claim, it counts as a strike under § 1915(g). See O’Neal, 531 F.3d at 1153.
17                3.     Schwerdtfeger, et al v. USDC No Dist of CA, No. 3:99-cv-00133-SI
18                       (N.D. Cal.)
19         On January 15, 1999, while incarcerated, Plaintiff and another inmate, Larry D.
20   Grengs, filed Schwerdtfeger, et al. v. USDC No. Dist. of CA, No. 3:99-cv-00133-SI (N.D.
21   Cal.) (“USDC”), pursuant to 42 U.S.C. § 1983. (USDC, ECF No. 1; see also ECF No. 14-
22   1 at 19.) In their pro se complaint, the plaintiffs alleged “that mail sent to [Plaintiff] was
23   opened out of his presence and that the court’s in forma pauperis application process is too
24   difficult.” (ECF No. 14-1 at 19.) On January 26, 1999, the court dismissed the complaint
25   without leave to amend after screening pursuant to 28 U.S.C. § 1915A and 28 U.S.C. §
26   1915(e). (Id.at 19–24.)
27         In its discussion of the claim that the mail sent to Plaintiff was opened out of his
28   presence, the court determined that Plaintiff’s claim was duplicative of Plaintiff’s

                                                   8
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.354 Page 9 of 16



 1   allegation in Rainey I. (Id. at 20.) The court noted that “[d]uplicative or repetitious
 2   litigation of virtually identical causes of action is subject to dismissal under 28 U.S.C.
 3   § 1915 as malicious.” (Id.) The court added “[a]n in forma pauperis complaint that merely
 4   repeats pending or previously litigated claims – even if against new defendants – may be
 5   considered abusive and dismissed under the authority of § 1915.” (Id.) Therefore, the
 6   court held that the “first claim must [be] dismissed.” (Id.)
 7         With respect to the second claim that “the court’s in forma pauperis requirement is
 8   too difficult because jail staff may delay in delivering to plaintiffs the necessary paperwork
 9   for plaintiffs to timely file the in forma pauperis application,” the court found it unripe
10   because a delay “ha[d] not actually happened yet.” (Id.) The court thereafter dismissed
11   the claim on the basis that the plaintiffs’ “unsupported conclusory allegations that the court
12   has put them at risk by requiring them to obtain inmate trust account statements before the
13   case moves forward do[es] not warrant the court hearing the unripe claim.” (Id.)
14         Lastly, the court dismissed the claim that the plaintiffs were emotionally traumatized
15   – causing Plaintiff to lose sleep and causing Grengs to go on a “cookie binge” – as not
16   actionable. (Id. at 20–21.) The court reasoned that “[e]motional trauma is not itself an
17   actionable claim in a Section 1983 case.” (Id. at 21.)
18         The court concluded that “[s]ince none of the claims are legally sufficient, the
19   complaint will be dismissed without leave to amend.” (Id.) As all the claims in the case
20   were dismissed for qualifying reasons, the case counts as a strike under § 1915(g). See
21   Morris v. Woodford, No. C 07-4198 MJJ (PR), 2008 WL 906560, at *2 (N.D. Cal. Apr. 2,
22   2008) (finding the dismissal of an unripe claim to be a dismissal for failure to state a claim
23   upon which relief may be granted under § 1915(g) because “‘relief’ cannot be ‘granted’”
24   on such a claim) (citing Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138
25   (9th Cir. 2000) (en banc)).
26                4.     Schwerdtfeger v. Yancey, et al., No. 3:99-cv-00198-SI (N.D. Cal.)
27         On January 20, 1999, while incarcerated, Plaintiff filed Schwerdtfeger v. Yancey, et
28   al., No. 3:99-cv-00198-SI (N.D. Cal.) (“Yancey II”), pursuant to 42 U.S.C. § 1983. (Yancey

                                                   9
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.355 Page 10 of 16



 1    II, ECF No. 1; see also ECF No. 14-1 at 26.) In his pro se complaint, Plaintiff alleged that
 2    he had “been defamed because one or more defendants filed an opposition to a motion to
 3    suppress in a court case in which the footer on the motion papers states
 4    ‘A:\DOGMAN.153.’          Schwerdtfeger claims this is defamatory because his alias is
 5    ‘Walking Dog,’ and not Dogman.” (ECF No. 14-1 at 26.)
 6           On January 25, 1999, the court dismissed the complaint after screening pursuant to
 7    28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), without leave to amend, finding it “legally
 8    frivolous.” (Id. at 26–29.) As the action was dismissed as frivolous, it counts as a strike
 9    under § 1915(g).
10                  5.     Schwerdtfeger v. Hartman, No. 3:99-cv-00396-SI (N.D. Cal.)
11           On January 27, 1999, while incarcerated, Plaintiff filed Schwerdtfeger v. Hartman,
12    No. 3:99-cv-00396-SI (N.D. Cal.) (“Hartman”), pursuant to 42 U.S.C. § 1983. (Hartman,
13    ECF No. 1; see also ECF No. 14-1 at 31.) In his pro se complaint, Plaintiff alleged “that
14    his mail was opened and he was verbally harassed.”           (ECF No. 14-1 at 31.)          On
15    February 5, 1999, the court dismissed Plaintiff’s complaint on the basis that he “had four
16    prior prisoner actions dismissed by th[e] court on the grounds that they were frivolous,
17    malicious, or failed to state a claim upon which relief may be granted,” and he was not
18    under imminent danger of serious physical injury (Id. at 32–34.) The court cited Yancey
19    I, Rainey I, USDC, and Yancey II as the four prior actions. (Id. at 32.) The Hartman order
20    was signed by the same judge who dismissed those cases. (Id.) The dismissal was without
21    prejudice to Plaintiff asserting the same claims in a complaint for which he paid the full
22    filing fee at the outset. (Id.)
23           A dismissal based solely on a finding that the plaintiff had previously incurred at
24    least three strikes, without any additional finding that the action itself was frivolous,
25    malicious or failed to state a claim, does not count as an additional strike under § 1915(g).
26    El-Shaddai, 833 F.3d at 1042. Accordingly, this action does not count as a strike under
27    § 1915(g).
28    ///

                                                   10
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.356 Page 11 of 16



 1                 6.     Schwerdtfeger v. Rainey, No. 3:99-cv-00044-SI (N.D. Cal.)
 2          On January 7, 1999, while incarcerated, Plaintiff and another inmate, Larry Grengs,
 3    filed Schwerdtfeger v. Rainey, No. 3:99-cv-00044-SI (N.D. Cal.) (“Rainey II”), pursuant
 4    to 42 U.S.C. § 1983. (Rainey II, ECF No. 1; ECF No. 14-1 at 37.) In their pro se complaint,
 5    the plaintiffs claimed that they “witnessed an improper cell extraction of another inmate.”
 6    (ECF No. 14-1 at 37.)
 7          On March 1, 1999, the court dismissed the complaint without leave to amend. One
 8    basis was that the complaint failed to state a claim for relief. (Id.) The court reasoned that
 9    because the plaintiffs “were spectators to – not the recipients of – an alleged improper cell
10    extraction,” they had “no authority to litigate” the case. (Id.) The court added that the
11    plaintiffs failed to “allege that they suffered any harm or that that their constitutional rights
12    were violated.” (Id.)2 Because the court held that the entire action must be dismissed for
13    failure to state a claim, the action counts as a strike under § 1915(g). See O’Neal, 531 F.3d
14    at 1153; see also El-Shaddai, 833 F.3d at 1043 n.3 (quoting O’Neal, 531 F.3d at 1156)
15    (“An alternative ground for dismissal can create a strike when it is ‘a fully sufficient
16    condition . . . for a dismissal with prejudice.’”).
17                 7.     Schwerdtfeger v. Fox, No. 2:16-cv-01441-JAM-KJN (E.D. Cal.)
18          On June 24, 2016, while incarcerated, Plaintiff filed Schwerdtfeger v. Fox, No. 2:16-
19    cv-01441-JAM-KJN (E.D. Cal.) (“Fox”), pursuant to 42 U.S.C. § 1983. (Fox, ECF No. 1;
20    ECF No. 14-1 at 41.) Plaintiff challenged “the CDC-115 disciplinary report issued
21    November 30, 2015, for his refusal to provide a urine sample for testing.” (ECF No. 14-1
22    at 43.) Plaintiff contended “that he did not refuse to provide a sample, but rather due to his
23
24
25          2
                   The court also denied Plaintiff’s IFP application on the basis that he “had four
      prior prisoner actions dismissed by th[e] court on the grounds that they were frivolous,
26    malicious, or failed to state a claim upon which relief may be granted” and was not under
27    imminent danger of serious physical injury. (Id. at 38.) The court cited Yancey I, Rainey
      I, USDC, and Yancey II as the four prior actions. (Id.) The Rainey I order was signed by
28    the same judge who dismissed those cases. (Id.)
                                                     11
                                                                                   3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.357 Page 12 of 16



 1    age, physical disabilities, and medications, he was unable to produce a urine sample in the
 2    time provided.” (Id.)
 3          In his complaint, Plaintiff sought to dismiss the CDC-115 disciplinary report, and to
 4    have all his punishments cancelled and privileges restored. (Fox, ECF No. 1 at 3.) He also
 5    sought an award of $6,000 for deliberate indifference, disability-based discrimination,
 6    defamation of character, and mental suffering, as well as injunctive relief in the form of an
 7    order requiring CDCR to changes its rules and regulations to accommodate disabled
 8    prisoners in such matters. (Id.)
 9          On March 6, 2017, the court dismissed Plaintiff’s complaint. (ECF No. 14-1 at 43–
10    46; see also Fox, ECF No. 7.) First, the court found that Plaintiff failed to provide any
11    charging allegations under § 1983 as to the warden, who was the sole named defendant.
12    (Id. at 43–44.) Second, the court found that Plaintiff’s claim challenging his prison
13    disciplinary conviction was barred by Heck v. Humphrey, 512 U.S. 477 (1994). (ECF No.
14    14-1 at 44.)
15          Although it did not appear to the court that Plaintiff could cure his pleading
16    deficiencies, it granted him an opportunity to amend. (Id. at 45.) Plaintiff was given thirty
17    days to file an amended complaint. (Id.) Plaintiff did not file an amended complaint. (Id.
18    at 49, 52.) Accordingly, the action was dismissed without prejudice. (Id. at 52–54.)3
19          A Heck dismissal may constitute a strike under § 1915(g) for failure to state a claim
20    only “when Heck’s bar to relief is obvious from the face of the complaint, and the entirety
21    of the complaint is dismissed for a qualifying reason under the PLRA.” Washington v. L.A.
22    Cnty. Sheriff’s Dep’t, 833 F.3d 1048, 1055 (9th Cir. 2016). Where, as here, a plaintiff
23    seeks injunctive relief challenging his sentence or conviction, as well as monetary relief
24
25
26          3
                    When a district court dismisses a complaint for failure to state a claim, but
27    grants leave to amend and the plaintiff then fails to file an amended complaint, the dismissal
      may count as a strike under § 1915(g). Harris v. Mangun, 863 F.3d 1133, 1143 (9th Cir.
28    2017).
                                                    12
                                                                                3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.358 Page 13 of 16



 1    for damages attributable to the same conviction, the entire complaint cannot be dismissed
 2    for a qualifying reason under the PLRA. Id. at 1057. This is because the request for
 3    injunctive relief sounds in habeas and is “not subject to the PLRA’s regime.” Id.; see also
 4    El-Shaddai, 833 F.3d at 1046 (“When a prisoner challenges the fact or duration of his
 5    confinement, the sole federal remedy is a writ of habeas corpus.”). Therefore, the dismissal
 6    of the case does not trigger a strike. Id. (declining to impose a strike with respect to the
 7    plaintiff’s entire action because his “Heck-barred damages claims are . . . intertwined with
 8    his habeas challenge to the underlying sentence”).
 9          Accordingly, although the court also dismissed the case for failure to state a claim
10    against the defendant warden, given the nature of Plaintiff’s claims in the case, the Court
11    declines to consider this case a strike under § 1915(g).
12          B.     Analysis
13          Based on the foregoing, the Court finds that Defendant has produced sufficient
14    evidence to establish that Plaintiff had accrued at least three strikes pursuant to § 1915(g)
15    prior to filing this action. As discussed above, Yancey I, Rainey I, USDC, Yancey II, and
16    Rainey II were all dismissed on the grounds that they were “frivolous, malicious, or fail[ed]
17    to state a claim upon which relief may be granted.” See 28 U.S.C. § 1915(g). Thus,
18    Plaintiff is not entitled to IFP status unless he meets the imminent danger exception.
19          Based on its review of the complaint, the Court finds that Plaintiff is not entitled to
20    the imminent danger exception. In this action, Plaintiff alleges that the dorm doors on the
21    E Yard at RJD posed a dangerous condition and that Defendant was deliberately indifferent
22    to the substantial risk of serious harm they allegedly posed. (ECF No. 1 at 3–6.) At the
23    time he filed his complaint, however, Plaintiff resided at the California Health Care Facility
24    in Stockton, California. (See id. at 1.) Determining whether a plaintiff is “under imminent
25    danger of serious physical injury” is to be assessed at the time of filing of the complaint.
26    See Andrews, 493 F.3d at 1053. As Plaintiff was no longer housed at RJD at the time he
27    filed his complaint, the Court finds that the complaint does not make even a plausible
28    allegation that Plaintiff faced imminent danger of serious physical injury at the time of

                                                    13
                                                                                3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.359 Page 14 of 16



 1    filing. See id. at 1055; see also McKenzie v. Casillas, No. 12CV1602-BEN-RBB, 2013
 2    WL 5288029, at *1–4 (S.D. Cal. Sept. 16, 2013) (finding the imminent danger exception
 3    inapplicable where the plaintiff transferred prisons before filing his complaint and he did
 4    not plausibly allege imminent danger of serious physical injury in his new prison relating
 5    to the claims in his complaint), aff’d, 585 F. App’x 369 (9th Cir. 2014); Price v.
 6    Cunningham, No. 1:08-CV-00425-AWI, 2011 WL 864677, at *4 (E.D. Cal. Mar. 10,
 7    2011), adopted by 2011 WL 2110761 (E.D. Cal. May 25, 2011) (same).
 8             In his opposition, Plaintiff makes several equitable arguments for why the Court
 9    should not revoke his IFP status, but he does not dispute the existence of his prior strikes
10    or contend that he was in imminent danger at the time he filed his complaint. (See ECF
11    No. 16.) Plaintiff argues that the Court should exercise discretion not to revoke his IFP
12    status because he is embarrassed by the actions he filed in 1999, he has already been
13    granted IFP status in this case and in Fox,4 and Defendant’s motion is “out of sequence”
14    and the time to respond to his complaint has passed. (Id. at 6–7.) Plaintiff further argues
15    that his transfer to a new facility was “an attempt to escape culpability in this matter.” (Id.
16    at 7.)
17             The Court is not persuaded by Plaintiff’s arguments. First, the statute does not give
18    the Court discretion to permit a prisoner to proceed IFP if it finds that the prisoner has three
19    prior strikes and the imminent danger exception does not apply. See 28 U.S.C. § 1915(g)
20    (stating that “[i]n no event shall a prisoner bring a civil action . . . under this section” if he
21
22
23
24             4
                    The Court notes that in Fox, Plaintiff responded, “No,” to the question on his
25    form complaint asking, “Have you brought any other lawsuits while a prisoner.” (Fox,
      ECF No. 1 at 1.) Therefore, the court was not on notice to check for prior strikes.
26    Moreover, Plaintiff’s 1999 pleadings are not currently on PACER and therefore were not
27    easily accessible to the court in Fox or this Court at the time at the time IFP was granted.
      Regardless, the burden is on the defendant and not the court to produce sufficient evidence
28    to establish that § 1915(g) bars a plaintiff’s IFP status. Defendant has met that burden here.
                                                      14
                                                                                   3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.360 Page 15 of 16



 1    has three prior strikes “unless the prisoner is under imminent danger of serious physical
 2    injury” (emphasis added)).
 3          Second, a defendant is not prohibited from bringing a motion to revoke a plaintiff’s
 4    IFP status after it has already been granted or at any time in the course of litigation. See
 5    Buchanan v. Garza, No. 08CV1290 BTM WVG, 2014 WL 1652565, at *1–3 (S.D. Cal.
 6    Apr. 22, 2014) (granting the defendants’ motion to revoke the plaintiff’s IFP status after
 7    the case had been pending for over five years and was nearing a trial date); McKenzie, 2013
 8    WL 5288029, at *1–4 (revoking the plaintiff’s IFP status after it had been granted based
 9    on the defendant’s motion to revoke and to dismiss); see also Stehouwer v. Hennessey, 841
10    F. Supp. 316, 321 (N.D. Cal. 1994) (“IFP status may be acquired or lost throughout the
11    course of the litigation”), aff’d in pertinent part sub. nom, Olivares v. Marshall, 59 F.3d
12    109 (9th Cir. 1995).
13          Lastly, although Plaintiff claims that his transfer was an attempt to escape
14    culpability, he also claims that the transfer had been approved by the classification
15    committee before his injury in this case. (ECF No. 16 at 7–8.) Regardless, the motivation
16    behind the transfer does not negate the fact that Plaintiff was not in imminent danger at the
17    time of filing as contemplated by the statutory exception.
18    IV.   CONCLUSION & RECOMMENDATION
19          For the reasons stated above, it is hereby RECOMMENDED that:
20          (1)    this Report and Recommendation be adopted;
21          (2)    Defendant’s motion to revoke Plaintiff’s IFP status and dismiss the complaint
22                 (ECF No. 14) be GRANTED;
23          (3)    Plaintiff’s IFP status (ECF No. 4) be REVOKED; and
24          (4)    all pending motions be terminated, and this action be dismissed without
25                 prejudice, unless Plaintiff pays the $400 filing fee in full within twenty-one
26                 (21) days of adoption of these findings and recommendations.
27
28

                                                   15
                                                                               3:19-cv-02255-JLS (JLB)
     Case 3:19-cv-02255-JLS-JLB Document 23 Filed 02/26/21 PageID.361 Page 16 of 16



 1          IT IS SO ORDERED that no later than March 12, 2021, any party to this action
 2    may file written objections with the Court and serve a copy on all parties. The document
 3    should be captioned “Objections to Report and Recommendation.”
 4          IT IS FURTHER ORDERED that any reply to the objections shall be filed with
 5    the Court and served on all parties no later than March 19, 2021. The parties are advised
 6    that failure to file objections within the specified time may waive the right to raise those
 7    objections on appeal of the Court’s order. See Martinez v. Ylst, 951 F.2d 1153, 1156 (9th
 8    Cir. 1991).
 9          IT IS SO ORDERED.
10    Dated: February 26, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   16
                                                                               3:19-cv-02255-JLS (JLB)
